DETAILED ACTION
	Claims 1-15, 17-22, 25-27, 41-53, 55-56, and 83-88 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/29/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2022 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Status of the Rejections
The 103 rejections set forth in the Board decision dated 4/29/2022 (and reproduced below) are maintained.
New 103 rejections are applied to newly added claims 87-88.
One double patenting rejection is withdrawn in view of the abandonment of the reference application, and the second is withdrawn and replaced with a nonprovisional rejection in view of the issuance of the reference application.
Notice of Subject Matter Free of the Prior Art
Newly added claim 86 is free of the prior art, which does not teach or suggest a medical device as claimed, wherein the coating layer comprising the paclitaxel is in a co-crystalline form with an additive that is PABA, methylparaben, caffeine, or calcium salicylate as claimed.  Claim 86 is not in condition for allowance, however, because it is subject to a rejection under 35 USC 112(b) as well as a double patenting rejection as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 86 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 86 recites that the “at least one non-polymeric organic additive” is selected from a Markush group consisting of 9 species, but the final two lines of the claim recite that the “at least one organic additive” is selected from a Markush group consisting of only 4 of the earlier recited 9 species.  Claim 86 is therefore internally contradictory because it is unclear which species form the Markush group of additives, a confusion that is only heightened further by the fact that second recitation of at least one organic additive omits the term “non-polymeric,” making it unclear if a different group of additives is being referred to.  Clarification is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


 	Claims 1-9, 11-15, 18-20, 22, 25, 41-53, 55, 56, 83, and 85 are rejected under 35 U.S.C. § 103 as unpatentable over Wang (WO2008/063576) and The Abstract of Dinge (Dissertation Abstracts International, (2012) Vol. 73, No. 9B(E)).
The coating layer of Appellant’s claim 1 is one “comprising” two components: paclitaxel and a so-called “additive” selected from a particular Markush grouping. One of the named compounds in that Markush group is aspirin. This language is also part of independent claims 2, 3, 41, 42, 43, and 85. “*Comprising’ is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.” Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501 (Fed. Cir. 1997).°
Appellant’s claim 1 also requires that the coating layer is “surfactant- free.” This language is also part of independent claims 2, 3, 41, 42, 43, and 85.  Appellant’s claim 20 depends from claim 1 and recites that the coating layer “consists of the therapeutic agent and at least one organic additive.” Claim 1 requires the therapeutic agent be paclitaxel. The “consists of” language in combination with “at least one organic additive” of claim 20 allows for the coating layer to include additives of claim | that one of ordinary skill in the art might also consider to be a therapeutic agent so long as paclitaxel is also present.
Wang “provides a medical device for delivering a therapeutic agent to a tissue... coated with a layer 20 that includes a therapeutic agent and an additive ... without any other materially significant components.” (Wang paragraph 97). The medical device can be a balloon catheter or a stent or a stent graft. (See, e.g., id. paragraphs 19, 20.) Wang teaches “two or more therapeutic agents are used in combination in the drug-additive layer.” (Id. paragraph 103; see also Id. paragraph 187.) Wang teaches “drugs that are especially useful in embodiments of the present invention are lipophilic substantially water insoluble drugs, such as paclitaxel.” (Id. paragraph 181.) In the next paragraph, Wang specifically identifies “[o]ther drugs that may be useful in embodiments of the present invention include .. . aspirin.” (Id. paragraph 182.) Wang’s suggestion to use aspirin is for its anti-platelet characteristics. (Id. paragraph 184). Wang, thus, teaches that both paclitaxel and aspirin may be used as therapeutic agents and that “two or more therapeutic agents are used in combination in the drug-additive layer” (Wang paragraphs 103, 181-182). The open “comprising” language of claim 1 allows for the presence of paclitaxel and aspirin along with other ingredients, such as the additive described by Wang.  Wang also teaches the use of an adherent layer if desired (Wang 4 32, 50, 60, 97) as well as a protective top layer (Id. paragraphs 50, 60). (See Appellant’s claims 45 and 46. 
That Wang suggests aspirin for its therapeutic purpose and not as an “additive” as claimed does not avoid obviousness. Jn re Lintner, 458 F.2d 1013, 1016 (CCPA 1972) (“The fact that appellant uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.”). “When determining the patentability of a claimed invention which combines two known elements, ‘the question is whether there is something in the prior art as a whole to suggest the desirability, and thus the obviousness, of making the combination.’” In re Beattie, 974 F.2d 1309, 1311-12 (Fed. Cir. 1992) (quoting Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1462 (Fed. Cir. 1984)); see also KSR, 550 U.S. at 419 (“In determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103.”).
Wang suggests the desirability of both paclitaxel and aspirin in a coating composition that includes an additive. It would have been obvious to select both paclitaxel and aspirin for use in the coating composition for the advantages taught by Wang that each would bring to the composition. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. . . . [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980).’   
Moreover, that Wang provides for numerous combinations of therapeutic agents does not avoid obviousness. In particular, the court has found that prior art disclosing 1200 “effective combinations does not render any particular formulation less obvious.” Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). And, as in Merck, the claimed composition is used for the identical purpose taught by the prior art “a medical device for delivering a therapeutic agent to a tissue.” (Claim | preamble; Wang, Abstr.)
Finally, regarding the limitation that the coating be surfactant-free, we note that Wang teaches a number of additives for use in the coating composition that are not surfactants. (Wang paragraphs 148-165.) Furthermore, Wang provides examples of solutions of paclitaxel with additives that are not surfactants. (See, e.g., Wang paragraph 226 (Example 1, solutions 1, 7, 9, and 16).) Thus, it would have been obvious to one of ordinary skill in the art to have formulated the coating composition as one that is surfactant-free with a reasonable expectation of success.    Wang also teaches that the composition can include more than one additive. (/d. § 19; see Appellant’s claim 22.) Having multiple additives is not precluded by Appellant’s claims (except for claim 21).
There are also two functional requirements of the coating layer of claim 1. One is that the paclitaxel therein is stable to ethylene oxide sterilization. The second is that “at least a proportion of” the coating layer melts as a single phase at a lower temperature than the melting point of paclitaxel and the additive “when in pure form.” These are also functional requirements of independent claims 2, 3, 41, 42, 43, and 85.
As to the melting point limitation, we agree with the Examiner’s findings with respect to Dinge (see Final Action 7), which Appellant does not dispute. The Dinge abstract states that “[e]utectic mixtures are solid dispersions where the drug and the carrier are both in crystalline form.” (Dinge, Abstr.) Moreover, Dinge states that eutectic mixtures have a lower melting point than either ingredient. (Id.)
Dinge also states that “[e]utectic mixture formation of poorly soluble drugs with hydrophilic carriers has been used to enhance the dissolution rate of such poorly soluble drugs.” (Id.) Thus, it would have been obvious to one of ordinary to provide a eutectic mixture of paclitaxel and aspirin in order to improve the dissolution of the poorly soluble paclitaxel; such would inherently result in the claimed functional lower melting point limitation. It would have been expected that at least a proportion or substantially all or the amounts of claims 13—14 of the particulate coating layer of the resulting composition would melt as a single phase at a lower temperature than the melting point of the paclitaxel or aspirin when in pure form, since Dinge discloses that eutectic mixtures have a lower melting point than either component of the mixture, and because the composition comprises the same ingredients arranged in the same way as is claimed.
Regarding stability of the paclitaxel to ethylene oxide sterilization, we note that Wang teaches that its medical devices coated with solutions containing paclitaxel and other drug compounds are sterilized (Wang ¥ 226, solutions 1 and Example 2). In the absence of any rebuttal evidence, we conclude that the coating suggested by Wang and Dinge of an additive plus aspirin and paclitaxel as a eutectic mixture would have inherently resulted in a composition that was “stable to ethylene oxide sterilization.” “[I]nherency may supply a missing claim limitation in an obviousness analysis.” PAR Pharm., Inc. v. TWI Pharms., Inc., 773 F.3d 1186, 1194-95 (Fed. Cir. 2014).  
Regarding the limitations in claims 2, 3, 42, and 43 as to the formation of the coating layer on the device, i.e., by evaporation of a solution of the therapeutic agent and additive on the device (claims 2 and 42), or by mixing together powder forms of the ingredients and applying the powder to the device (claims 3 and 43), we note that Wang teaches applying a coating solution (Wang paragraphs 200-201, 203), or using “any other technique” for coating a medical device (Id. paragraph 210.) Nevertheless, these are process limitations of a product which we have concluded would have been obvious. “The patentability of a product does not depend on its method of production. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 697 (Fed. Cir. 1985). The product rendered obvious by Wang and Dinge would appear to be identical to one in which the coating is applied as a powder. “Where a product-by-process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983).
Regarding the limitations in dependent claims 7, 8, 51-53, and 55, we rely on the Examiner’s position set forth in the Final Action at 9-10.
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Wang, Dinge, McClain, and Wu et al. (33(6) Anticancer Res., 2391-400 (2013).  
As we noted above, Wang teaches that more than one therapeutic may be included in the coating layer. As we discussed above, McClain teaches acetaminophen is a therapeutic that may be included in a coating layer of a medical device. The device may be a stent or a balloon. (McClain at paragraphs 25, 31, 46, 157.) Moreover, McClain teaches that two or more therapeutic agents can be used and that guidance for selecting drug combinations, including for cancer drug combinations, is set forth in the literature. (Id. at paragraph 179.) Furthermore, McClain teaches that anticancer drugs can be combined with other therapeutics. Id. at paragraphs 179—180).  
Wu teaches that acetaminophen enhances the cytotoxicity of paclitaxel in ovarian cancer. (Wu Abstr.) Thus, it would have been obvious to one having ordinary skill in the art to have selected to use paclitaxel and acetaminophen together in the coating of Wang.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Wang, Dinge, and Elder for the reasons the Examiner sets forth in the Final Action page 11, except to the extent that the rejection of the product recited in claim 1 has been modified above.
Claims 26, 27, and 50 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang, Dinge, and Sun for the reasons the Examiner sets forth in the Final Action page 12, except to the extent that the rejection of the product recited in claim 1 has been modified above.
Claim 84 is rejected under 35 U.S.C. § 103 as being unpatentable over Wang, Dinge, and Bosma for the reasons the Examiner sets forth in the Final Action page 13, except to the extent that the rejection of the product recited in claim 1 has been modified above.

New Rejections
Claim 87 is rejected under 35 U.S.C. 103 as unpatentable over Wang (WO 2008/063576) in view of The Abstract of Dinge (Dissertation Abstracts International, (2012) Vol. 73, No. 9B(E)) as applied to claims 1-9, 11-15, 18-20, 22, 25, 41-53, 55, 56, 83, and 85 above, and further in view of Elder et al. (International Journal of Pharmaceutics 453 (2013) 88-100; of record in IDS of 1/8/2015) and Sun (US Pat. Pub. 2008/0175980; of record).
The teachings of Wang and Dinge are relied upon as discussed above, but they do not further expressly disclose that the coating layer comprises the therapeutic agent and organic additive in co-crystalline form, and wherein the coating layer is applied to a device which is composed of ePTFE.
Elder discloses that forming a co-crystal of a poorly soluble drug with another ingredient can increase the drug’s solubility and dissolution rate (see Title, Abstract, and Section 2 on pages 89-90).
 Sun discloses a process for coating a medical device (Abstract and paragraph 8), wherein the coating may comprise a bioactive agent for release (paragraph 71), and wherein the medical device may comprise a graft and may be formed from ePTFE (paragraph 65).
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the coated medical device of Wang and Dinge as combined supra by 1) forming the paclitaxel and the organic additive as a co-crystal in order to improve the dissolution rate of the paclitaxel, since Elder expressly teaches that forming co-crystals of a poorly soluble drug can improve its dissolution rate, and 2) by coating the paclitaxel and organic additive onto a medical device made from ePTFE, since Sun expressly teaches that medical devices comprising a coating comprising a bioactive agent for delivery may be formed from these materials.  Such a modification is merely the substitution of one known prior art element for another according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.  
Claim 88 is rejected under 35 U.S.C. 103 as unpatentable over Wang (WO 2008/063576) in view of The Abstract of Dinge (Dissertation Abstracts International, (2012) Vol. 73, No. 9B(E)) as applied to claims 1-9, 11-15, 18-20, 22, 25, 41-53, 55, 56, 83, and 85 above, and further in view of Sun (US Pat. Pub. 2008/0175980) and Holman et al. (US pat. Pub. 2009/0118822).
The teachings of Wang, Dinge, and Sun are relied upon as discussed above. Sun further teaches that the bioactive agent may be coated inside or outside of the medical device (paragraph 71) when the device possesses a lumen such as a stent (paragraph 31).  These references do not, however, teach that the device comprises a ceramic material.
	Holman discloses that an endoprosthesis such as a stent also can be made of a ceramic material (Abstract and claim 1 of Holman).
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the coated medical device of Wang and Dinge as combined supra by coating both the internal and outer surfaces of the stent with the bioactive and organic additive, because Sun expressly teaches that when the medical device comprises a lumen such as stent, the bioactive may be coated on both the internal and outer surfaces, and further because the skilled artisan would recognize that it would be advantageous to coat both the internal and outer surfaces of the stent, because the lumen of a stent will come in contact with body fluids such that it may be susceptible to restenosis similarly to the outer surface, such that it would be beneficial to have the anti-restinosis drug paclitaxel coated on both internal and outer surfaces.  It further would have been prima facie obvious to coat a medical device that is ceramic, because Holman expressly teaches that ceramic is an alternate material that is suitable for use in forming an endoprosthesis medical device such as a stent.  Such a modification is merely the substitution of one known prior art element for another according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.  
Response to Applicant’ Arguments
Applicant argues that the skilled artisan would not have picked the specific therapeutic agent paclitaxel and one of the recited additives absent impermissible hindsight.  
In response, the number of possible combinations in Wang is not seen as avoiding a case of prima facie obviousness.  See Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985), which held that though a specific embodiment is not taught as preferred it is no less obvious, and that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.
Although Applicant asserts that the number of possible combinations found in Wang greatly exceeds the 1200 pairs in the Merck case and cites to Unigene Labs v. Apotex for support, the Unigene case is not viewed as on point.  The Office has reviewed this case, which discussed a fact pattern wherein a motivation was necessary to incorporate an ingredient from a secondary reference (as opposed to selecting from lists within the primary reference as in the present case), and further involved a finding by the court that the prior art taught away from the proposed combination and that there was a lack of expectation of success in formulating an acceptable pharmaceutical composition by making the combination.  Here, there is no disclosure in the cited art teaching away from the selection of the claimed combination, since Wang expressly teaches that all of the drugs and additives taught therein are suitable for use in the invention taught therein.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 17-22, 25-27, 41-53, 55-56, and 83-88 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-16 of U.S. Pat. No. 10,561,766 and in view of The Abstract of Dinge (Dissertation Abstracts International, (2012) Vol. 73, No. 9B(E)), Sun (US Pat. Pub. 2008/0175980) Elder et al. (International Journal of Pharmaceutics 453 (2013) 88-100, and/or Holman et al. (US Pat. Pub. 2009/0118822) where indicated below.
The teachings of the cited secondary references are relied upon as discussed above.
Although the issued claims are not identical, they are not patentably distinct because they recite a medical device having a coating layer comprising paclitaxel and  caffeine and urea as organic additives in amounts within the recited range,  and wherein the solvent used is acetone or water, wherein the device is a stent or stent-graft or graft, wherein the coating is stable to ethylene oxide sterilization.  The issued claims do not recite the presence of a surfactant.   
It would have been prima facie obvious to modify the device of the issued claims to use both the paclitaxel and the organic additive in their crystalline forms in at least a portion of the particulate coating layer, in order to allow for the creation of a eutectic mixture in said portion, in order to improve the dissolution of the poorly soluble paclitaxel, all as taught by Dinge, or to form them into cocrystals to improve the dissolution rate of the paclitaxel as taught by Elder.  At least a proportion or substantially all or the amounts of the particulate coating layer of the resulting composition can melt as a single phase at a lower temperature than the melting point of the therapeutic agent and organic additive when in pure form, since Dinge discloses that eutectic mixtures are mixtures that have a lower melting point than either component of the mixture, and because the composition comprises the same ingredients arranged in the same way that are recited by the claims, and the remaining portion of the coating layer will comprise the organic additive in a form that will melt at or close to the same temperature as in its pure form as recited by claims 12-13, 41-43, and 62 since this portion is not formed as a eutectic mixture.  It would have been prima facie obvious to use a medical device made of nylon or ceramic since Sun and Holman teach that coated medical devices for delivery of a bioactive such as a stent may be made from such materials and to coat both internal and external surfaces since Sun expressly suggests that stents may be coated on both surfaces.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
/Patricia Duffy/Primary Examiner, Art Unit 1645